t c memo united_states tax_court bernardo paz petitioner v commissioner of internal revenue respondent docket no filed date gerald v walsh for petitioner robert b west w robert abramitis and william blagg for respondent memorandum opinion colvin judge this matter is before the court on petitioner’s motion for litigation costs under sec_7430 and rule after concessions the sole issue for decision is ' petitioner seeks an award of attorney’s fees of dollar_figure accounting fees of dollar_figure and court costs of dollar_figure - - whether respondent’s position in the underlying proceeding was substantially justified we hold that it was thus we hold that petitioner is not entitled to an award for litigation costs unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background petitioner resided in florida when he filed his petition a petitioner’s lottery winnings and the divorce proceedings in date petitioner won dollar_figure million in the florida lottery payable to him in annual installments of dollar_figure petitioner’s wife filed for divorce before petitioner received the fourth lottery payment due on date at the request of petitioner’s wife the circuit_court of the eleventh judicial district of dade county florida family division ordered that the date payment be placed in escrow pending an agreement between petitioner and his wife or a court order regarding disposition of the payment on date petitioner and his wife agreed to a marital settlement and equitable division of property under that agreement dollar_figure of the funds in the escrow account was paid to petitioner’s wife’s attorney for expert fees and the balance was divided equally between petitioner and his wife petitioner and his wife agreed that petitioner would receive dollar_figure percent of the future lottery payments and his wife would receive dollar_figure percent petitioner and his wife were divorced in date petitioner reported dollar_figure ie one-half of the dollar_figure lottery payment in his return b the notice_of_deficiency on date respondent sent a notice_of_deficiency to petitioner in which respondent determined that petitioner was taxable on the entire dollar_figure lottery payment in respondent also determined that petitioner failed to include all of his interest_income in and that petitioner was liable for the addition_to_tax for failure to timely file his return cc settlement of the case the parties settled the case before trial respondent conceded the lottery payment issue and petitioner conceded the interest_income and late filing issues discussion a motion for litigation costs background to be entitled to an award for litigation costs the taxpayer must exhaust administrative remedies sec_7430 respondent concedes that petitioner meets this requirement substantially prevail with respect to the amount in controversy sec_7430 a i respondent concedes that petitioner meets this requirement q4e- be an individual whose net_worth did not exceed dollar_figure million when the petition was filed sec_7430 a u s c sec d b respondent concedes that petitioner meets this requirement not unreasonably protract the proceedings sec_7430 respondent concedes that petitioner meets this requirement establish that the amounts of costs and attorney’s fees claimed are reasonable sec_7430 c respondent concedes that the amounts petitioner claimed are reasonable in addition the taxpayer is not entitled to an award for reasonable_litigation_costs if the commissioner shows that the position_of_the_united_states in the proceeding was substantially justified sec_7430 b b whether respondent’s position was substantially justified the parties dispute whether respondent’s position in the underlying proceeding was substantially justified the commissioner’s position is substantially justified if that position could satisfy a reasonable person 487_us_552 to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact id 748_f2d_1011 5th cir 100_tc_457 affd on this issue - - revd in part and remanded on other issues 43_f3d_172 5th cir for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite the commissioner’s concession in the underlying proceeding does not establish that a taxpayer is entitled to an award for reasonable_litigation_costs 991_f2d_359 7th cir 975_f2d_1150 5th cir however it is a factor to be considered 931_f2d_1044 5th cir powers v commissioner supra pincite whether respondent had a reasonable basis in law petitioner contends that respondent did not have a reasonable basis in law for respondent’s position that petitioner is liable for tax on the entire dollar_figure lottery payment in we disagree the commissioner has a reasonable basis in law if the commissioner’s position is based on relevant legal precedents pierce v underwood supra 108_tc_430 94_tc_685 respondent contends that smith v irs aftr 2d ustc par big_number s d n y provides a reasonable basis in law for respondent’s position the facts of smith are similar to those in the instant -- - case in smith the taxpayer won the new york state lottery in payable to him in annual installments of dollar_figure the taxpayer and his spouse were divorced in incident to the divorce the state court ordered the taxpayer and his spouse to divide the lottery winnings equally the taxpayer filed a claim_for_refund of the taxes that he had paid on his wife’s share of the lottery income the district_court in smith held that a taxpayer who wins a lottery and then assigns part of the winnings to his or her spouse under a divorce decree is liable for tax on the entire amount petitioner makes no attempt to distinguish smith instead petitioner contends that smith does not provide a reasonable basis in law for respondent’s position because the district_court in smith incorrectly applied sec_1041 we disagree sec_1041 provides in part sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer 1s incident to the divorce ob transfer treated as gift transferee has transferor’s basis --in the case of any transfer of property described in subsection a -- continued - j- this is not the appropriate forum to relitigate smith the issue before us is whether respondent had a reasonable basis in law not whether smith was correctly decided see or natural res council v madigan 980_f2d_1330 9th cir smith provides a basis in law for respondent’s position especially because there is no contrary authority thus we conclude that respondent had a reasonable basis in law for contending that petitioner was liable for tax on the entire dollar_figure lottery payment in whether respondent had a reasonable basis in fact we next consider whether respondent had a reasonable basis in fact for respondent’s position that petitioner was liable for tax on the entire dollar_figure lottery payment in when respondent issued the notice_of_deficiency respondent knew that petitioner had the sole right to receive the dollar_figure payment in until as part of the divorce settlement he agreed to give his wife approximately one-half of that payment in those continued for purposes of this subtitle the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor in in re acme music co bankr bankr w d pa the district_court held that the position of the irs had a reasonable basis in law because the position was supported by two federal district_court cases --- - facts coupled with the holding in smith provide a basis in fact and law for respondent’s position cc conclusion we conclude that respondent’s position in the underlying proceeding had a reasonable basis in both law and fact thus respondent’s position was substantially justified and petitioner is not entitled to an award of litigation costs under sec_7430 petitioner’s motion for litigation costs will be denied accordingly an appropriate order and decision will be entered
